Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 5/11/2021 has been considered.
Claims 1, 3-11, 13-20 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Publication No. 2012/0185306), in view of Serizawa et al. (US Publication No. 2016/0267456).

Regarding claims 1 and 11 a receipt printer comprising: 

a communication interface configured to receive transaction data from a point-of- sales (POS) terminal; [17];
a first wireless communication module configured to wirelessly receive customer identification data from an external communication terminal carried by a customer using a first wireless communication under a first wireless communication protocol, which is a protocol for near-field wireless communication; (see ID parameter transmitted to dongle from the NFC, [38, 58, 65-67]),

a second wireless communication module configured to wirelessly transmit pairing data to the external communication terminal to establish a second wireless communication under a second wireless communication protocol for non-near-field wireless communication with the external communication terminal; (In this embodiment, a consumer operating mobile telephone 110 brings the device within NFC range (10 centimeters or less) in order to initiate Bluetooth.TM. pairing and establishment of a subsequent Bluetooth.TM. session. The consumer may then acquire the transaction record when the Bluetooth.TM. session becomes active and the receipt is transmitted from the dongle to the mobile device., [36, 58, 65])
and a processor configured to: 


control the printing device to print a receipt data on a receipt sheet based on the transaction data received by the communication interface; generate receipt data including transaction information corresponding to the transaction data and additional information corresponding to the additional data, displays the receipt data in display window 204  and a consumer wants a printed receipt, [45].

control the second wireless communication module to wirelessly transmit the receipt data to the external communication terminal using the established second wireless communication, (the receipt data can then be transferred from the dongle to the consumer device through a Bluetooth.TM. connection, [47]).

Cheng does not explicitly teach generate receipt data indicative of a receipt image and printing a receipt image. Chen teaches displaying the receipt data in display window 204, [43-44].
Serizawa teaches the electronic receipt data may consist of image data… The printing data generation section 52 generates printing data of a receipt (data in a print image) according to the receipt data received from the POS terminal, [35-38].



Regarding claims 3-4, 13-14, Cheng teaches the processor is further configured to receive condition data related to the customer identification data from the server, and obtain the additional data in accordance with the received condition data, wherein the additional data include promotion and reward data associated with the customer identification data, [56-57].

Regarding claim 5, Cheng teaches first and second wireless communication transmission of receipt data, does not explicitly teach, however, Serizawa teaches the processor is configured to: control the printing device to print the receipt image and the second wireless communication module to not wirelessly transmit the receipt data, when no second wireless communication is established between the external communication terminal and the second wireless communication module; and control the printing device to not print the receipt image and the second wireless communication module to wirelessly transmit the receipt data to the external communication terminal using the established second wireless communication, when the second wireless communication is established between the external communication terminal and the second wireless communication module. ((paragraph 38-39, 50-51; if there is no NFC connection established in step S2, then print data generator 52 

Regarding claims 6-7, 15-16, Cheng teaches a communication range of the second wireless communication 31(PATENT) Atty. Dkt. No.: TAI/2626USmodule is longer than a communication range of the first wireless communication module, is faster than a communication data rate of the first wireless communication module, (NFC vs. Bluetooth, [14, 18, 27]).

Regarding claims 8, 17, Cheng teaches the processor is further configured to compress the receipt data, and the receipt data transmitted by the second wireless communication module is compressed receipt data, (SW 112 allows the dongle to acquire receipt information when the POS computer sends a printing request. The receipt information (transaction record) acquired in printer format can be decoded and reformatted to other formats on the dongle device for better readability if required, [33].

Regarding claim 20, Cheng teaches the processor is further configured to control the second wireless communication module to wirelessly transmit the paring data to the .

Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Serizawa and Cheng as applied to claim 1 above, and further in view of Tskuada (US Patent Publication Pub. No. US 2010/0039666).

       Regarding claim 9, the combination does not explicitly disclose the processor is further configured to store the receipt data in memory, and delete the receipt data stored in the memory after determining that the receipt image is printed on the receipt sheet.
        However, Tsukada discloses [53, 57]; after printing transaction information (receipt data) this receipt data is deleted from RAM 33).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of combination as taught by Tsukada to provide deletion of receipt data. The motivation to combine the references is to free up space in the memory after the information is provided as an output on paper and thereby requiring smaller size memory to operate. 
         
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Serizawa as applied to claim 1 above, further in view of Tskuada (US Patent Publication Pub. No. US 2010/0039666) and further in view Shin (US Patent Application Publication Pub. No. US 2011/0125598).

       Regarding claim 10, the combination does not explicitly disclose the processor is further configured to store the receipt data in memory, and delete the receipt data stored in the memory after determining that the wireless communication module transmits the receipt data.
       Shin discloses [9, 32]; after transmission to mobile device, the receipt data is deleted from storage 206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system to modify the system of combination as taught by Shin to provide deletion of receipt data upon transmission of the data. The motivation to combine the references is to maximize the space available on the memory by deletion of data following transmission by using a rule that specifies amount of time from transmission to delete the data (paragraph 32).

Response to Arguments

Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on Cheng reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627